HAWKINS, J.
Appellants request permission to file a second motion for rehearing in which the only question raised is the sufficiency of the evidence to support the conviction. This was the only question presented or considered on original submission and upon the first rehearing. The effect of the motion only challenges the correctness of our conclusion twice heretofore announced. No new question is presented. Hickman v. State, 93 Tex. Cr. R. 407, 247 S. W. 518; Calley v. State, 103 Tex. Cr. R. 53, 279 S. W. 848.
The request to file second motion is denied.